internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p sec_1i - plr-106590-99 date jul i u year dear this letter responds to a letter dated date and subsequent correspondence written on behalf of x by its authorized representative requesting a ruling under sec_1362 b of the internal_revenue_code the information submitted states that x was incorporated on dl a the sole shareholder and president of x represents that a intended to begin operations as an s_corporation beginning in year accountant a's desire for k to be an s_corporation and that a believed the accountant had taken care of filing x's form_2553 election by a small_business_corporation revenue service does not have a record of a form_2553 for xx a represents further that a discussed with x's however the internal sec_1362 of the code provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year b a -- based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's first jn accordingly provided that x makes an election to taxable_year be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x's year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely yours gigned h grace kim h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purpose sec_32
